Citation Nr: 0924647	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
epididymitis.

2.  Entitlement to service connection for bilateral testicle 
atrophy.

3.  Entitlement to service connection for 
oligoasthenozoospermia, claimed as infertility due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 
1990, December 1990 to June 1991 and December 2003 to March 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In a May 
2005 rating decision, the RO denied entitlement to service 
connection for oligoasthenozoospermia, claimed as infertility 
due to an undiagnosed illness.  In an April 2006 rating 
decision, the RO granted service connection for chronic 
epididymitis with a non-compensable evaluation and denied 
entitlement to service connection for bilateral testicle 
atrophy.  

In July 2007 the Veteran was provided a Travel Board hearing.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's epididymitis has been assigned a non-
compensable evaluation under 38 C.F.R. § 4.115b, Diagnostic 
Code 7599-7523.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7599 is used to 
identify genitourinary disorders that are not specifically 
listed in the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 7523 pertains to complete atrophy of 
the testes. 38 C.F.R. § 4.115b.

In this regard, the Board also notes that the Veteran's 
epididymitis has also been considered under 38 C.F.R. 
§ 4.115a, which provides for ratings of the genitourinary 
system for renal dysfunction, voiding dysfunction, urinary 
frequency, obstructive voiding and urinary tract infection.  
Notably, in this regard, a March 2006 VA examination revealed 
urinary symptoms of urinary frequency manifested by voiding 
every one to two hours during the daytime and nocturia once 
per night. 

At his July 2007 Board hearing the Veteran's representative 
requested evaluation under 38 C.F.R. § 4.115b, Diagnostic 
Code 7525, asserting that Diagnostic Code 7523 of this 
section was inapplicable.  Diagnostic Code 7525 provides for 
evaluation of chronic epididymo-orchitis, which is rated as 
urinary tract infection, in the absence of tubercular 
infections.  38 C.F.R. § 4.115b.  Also, at this hearing the 
Veteran testified to having nocturia, about 4 to 5 times per 
night.  

Following this Board hearing, the Veteran submitted a 
statement to the RO dated in September 2007, which the RO 
forwarded to the Board in October 2007.  This statement 
pertains to the severity and symptomatology of the Veteran's 
chronic epididymitis.  The Board notes, also, that this 
statement appears to be incomplete as it refers to a 
subsequent page (or possibly pages), which are not associated 
with the claims file.  The Veteran did not submit a waiver of 
initial RO review with this evidence.  Pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304.  Thus, while on remand, the AMC/RO 
should attempt to associate the entire statement with the 
claims file, and thereafter review this evidence.  If the 
claim remains denied, the RO should include such evidence in 
a SSOC.

Also, further examination is necessary to decide the claims 
for entitlement to service connection for 
oligoasthenozoospermia, claimed as infertility due to an 
undiagnosed illness, and bilateral testicle atrophy.  In 
April 2005 the Veteran was provided a VA examination.  This 
examination resulted in a negative etiological opinion with 
respect to infertility, based upon the fact that the Veteran 
only had unilateral epididymitis of the left testicle in 
service.  However, a March 2006 VA examination report 
relating to the evaluation of epididymitis documents mild 
tenderness on palpation of the epididymis bilaterally and an 
apparent impression of bilateral epididymitis.  This apparent 
impression of bilateral epididymitis suggests that the 
Veteran's infertility may be related to chronic epididymitis.  
Should the competent and probative evidence indicate that 
infertility is related to the service-connected epididymitis, 
this would suggest that epididymitis may be related to 
testicular atrophy.  Thus, the Board finds that the Veteran 
should be afforded a VA examination to address these claims.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, notify 
the Veteran of what information and 
evidence are needed to substantiate a 
claim of entitlement to service 
connection as secondary to a service-
connected disability.  The Veteran must 
be notified of what portion of that 
evidence VA will secure, and what portion 
he must submit.  If requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.  This notice must also be 
compliant with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and specifically 
provide notice of the applicable 
regulatory provisions for rating the 
genitourinary system.

Depending upon the Veteran's response, 
any and all assistance due the Veteran 
must then be provided by VA to him.  The 
AMC/RO should attempt to associate the 
entire September 2007 statement from the 
Veteran, referenced above, with the 
claims file.  

2.  Thereafter, schedule the Veteran for 
a VA genitourinary examination to address 
the etiology of his 
oligoasthenozoospermia, claimed as 
infertility due to an undiagnosed 
illness, and bilateral testicle atrophy.  
The claims folder must be furnished to 
the examiner for use in the study of this 
case.

The examiner should address the following 
questions:

Is there a 50 percent or greater 
probability that the Veteran's service-
connected epididymitis has caused 
oligoasthenozoospermia, claimed as 
infertility?  

If it is determined that 
oligoasthenozoospermia, claimed as 
infertility, and was not caused by his 
service-connected epididymitis, the 
examiner should opine whether there is a 
50 percent or greater probability that 
oligoasthenozoospermia, claimed as 
infertility, is aggravated (that is, 
permanently worsened by the service-
connected epididymitis beyond natural 
progression), and if so, the examiner 
should indicate the approximate degree of 
disability or baseline before the onset 
of the aggravation.

Is there a 50 percent or greater 
probability that the Veteran's service-
connected epididymitis has caused 
bilateral testicle atrophy?  

If it is determined that bilateral 
testicle atrophy was not caused by his 
service-connected epididymitis, the 
examiner should opine whether there is a 
50 percent or greater probability that 
bilateral testicle atrophy is aggravated 
(that is, permanently worsened by the 
service-connected epididymitis beyond 
natural progression), and if so, the 
examiner should indicate the approximate 
degree of disability or baseline before 
the onset of the aggravation.

The examiner is also asked to 
characterize any testicular atrophy as 
bilateral or unilateral and complete or 
incomplete.

The clinician is advised that aggravation 
for legal purposes is defined as a 
permanent worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

3.  Review the recently submitted 
evidence, take any appropriate action and 
readjudicate the Veteran's claims, 
applying 38 C.F.R. § 3.310 where 
appropriate.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC, which should contain notice 
of all relevant actions taken on the 
claim for benefits, and set forth all 
pertinent evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

